Citation Nr: 0725647	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-32 811	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969, including service in the Republic of 
Vietnam from September 1968 to July 1969.  He also served in 
the Army National Guard from October 1973 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
presently diagnosed PTSD is a result of a verified stressor 
that occurred during active service in Vietnam.


CONCLUSION OF LAW

The veteran's presently diagnosed PTSD was incurred during 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
PTSD claim by correspondence dated in November 2003, February 
2004, March 2004 and November 2005.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Board finds the available medical evidence is sufficient 
for adequate determination of the issue addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations.  In light of the favorable 
disposition of this claim, further discussion of the VCAA is 
unnecessary.

Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West Supp. 
2006); 38 C.F.R. § 3.303 (2006).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). 

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran's service records show that he 
served in Vietnam with the Headquarters and Headquarters 
Company (HHC) 54th General Support Group.  His military 
occupational specialty (MOS) was 94B (cook).  The veteran 
stated that in late February 1969 while serving with the HHC 
in Nha Trang he was exposed to heavy mortar and rocket fire.  
In responding to a U. S. Army and Joint Services Records 
Research Center (JSRRC) request, a Defense Personnel Records 
Image Retrieval System report states that on February 24, 
1969, mortar rounds impacted the area where the HHC was 
stationed by Nha Trang and one person was wounded.

In a December 2005 statement, a licensed clinical social 
worker, R. P., related that that the veteran started therapy 
with him in June 1983.  Mr. P. found that the veteran 
suffered from PTSD secondary to his service in Vietnam.

In December 1993, the veteran entered the Southern Maine 
Medical Center for psychological treatment.  There, B. B., 
D.O., provided diagnoses of  major depression and PTSD.  From 
May to December 1996, the veteran received treatment from M. 
H., D.O. for depression and seasonal affective disorder.  
From January 2002 to September 2003, C. A. P., D.O.  treated 
the veteran for depression and PTSD.  In October 2003, the 
veteran renewed his therapy sessions with Mr. P.

In April 2004, the veteran applied for Social Security (SSA) 
Disability benefits due to PTSD.  In conjunction with that 
claim, he was examined by J. F. W., Ph.D. in June 2004.  In 
his notes, Dr. W. explained that the veteran had PTSD 
secondary to his military service due to his exposure to 
combat in Vietnam.  SSA benefits were awarded effective from 
March 2004.

In conjunction with the present claim, a VA examination was 
provided in May 2005.  The psychiatrist reviewed the claims 
file and noted that the veteran claimed multiple PTSD 
stressors based on his time in Vietnam.  Of those stressors, 
the psychiatrist specifically mentioned that the verified 
mortar fire in Nha Trang on February 24, 1969, would be 
enough of a stressor on its own to meet the criteria for a 
credible diagnosis of PTSD.  In a July 2005 addendum, the 
psychiatrist reiterated that the single stressor of mortar 
fire in Nha Trang would meet the DSM-IV criteria for PTSD.

The veteran also submitted statements from his sister, his 
former spouse, and his current spouse.  These statements 
discuss the veteran's behavior and social interactions since 
returning from Vietnam.

Based upon the evidence of record, the Board finds the 
veteran has a present PTSD disability.  The Board finds the 
medical examiner's May 2005 opinion and July 2005 addendum 
persuasive.  Those opinions provided the necessary medical 
nexus between the veteran's current PTSD and an in-service 
stressor.  The veteran's claimed in-service stressor of 
rocket fire around Nha Trang was verified by a search of his 
unit's records.  Therefore, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


